UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-K x ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2009 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto. Commission file number:0-15586 U.S. Neurosurgical, Inc. (Name of small business issuer in its charter) Delaware 52-1842411 (State of other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 2400 Research Blvd, Suite 325, Rockville, Maryland (Address of principal executive offices) (Zip Code) Issuer's telephone number: (301) 208-8998 Securities registered under Section 12(b) of the Act:None Securities registered under Section 12(g) of the Act:Common Stock, par value $.01 per share Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes oNo x Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or 15(d) of the Exchange Act. Yes oNo x Indicate by check mark whether the issuer (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes xNo o Indicate by check mark if disclosure of delinquent filers in response to Item 405 of Regulation S-K is not contained herein and will not be contained, to the best of registrant's knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K.x Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. Large accelerated filer o Accelerated filer o Non-accelerated filer o (Do not check if a smaller reporting company) Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YesoNox As of March 19, 2010, the aggregate market value of issuer's Common Stock held by non-affiliates was approximately $424,000, based upon the average of the bid and asked prices as reported on the OTC Bulletin Board. As of March 19, 2010, there were outstanding 7,747,185 shares of the issuer’s Common Stock. $.01 par value. Documents incorporated by reference:None FORM 10-K U.S. Neurosurgical, Inc. Form 10-K for the Fiscal Year Ended December 31, 2009 Table of Contents PART I 3 Item 1. Business. 3 Item 1A. Risk Factors. 6 Item 2. Properties. 9 Item 3. Legal Proceedings. 9 Item 4. Submission of Matters to a Vote of Security Holders. 10 PART II 11 Item 5. Market For Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities. 11 Item 6. Selected Financial Data. 12 Item 7. Management's Discussion and Analysis of Financial Condition and Results of Operation. 12 Item 8. Financial Statements and Supplementary Data. 15 Item 9. Changes in and Disagreements With Accountants on Accounting and Financial Disclosure. 15 Item 9A(T). Controls and Procedures. 15 Item 9B. Other Information. 16 PART III 17 Item 10. Directors, Executive Officers, Promoters, Control Persons and Corporate Governance; Compliance With Section 16(a) of the Exchange Act. 17 Item 11. Executive Compensation. 18 Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters. 19 Item 13. Certain Relationships and Related Transactions, and Director Independence. 20 Item 14. Principal Accounting Fees and Services. 20 PART IV 22 Item 15. Exhibits, Financial Statement Schedules. 22 Table of Contents PART I Item 1. Business. U.S. Neurosurgical, Inc. (“USN” or the “Company”) owns and operates stereotactic radiosurgery centers, utilizing the Leksell Gamma Knife technology (the “Gamma Knife”).As used herein, unless the context indicates otherwise, the term "Company", "Registrant" and "USN." means U.S. Neurosurgical, Inc. and its subsidiaries, U.S. Neurosurgical Physics, Inc. and USN Corona, Inc.The Company, a Delaware corporation, was formed in July 1993.The Company's executive offices are located at 2400 Research Boulevard, Suite 325, Rockville, Maryland 20850, and its telephone number is (301) 208-8998. Disclosure Regarding Forward Looking Statements Statements contained in this Annual Report on Form 10-K that are not historical facts are forward-looking statements within the meaning of the Private Securities Litigation Reform Act of 1995.Investors are cautioned that forward-looking statements are inherently uncertain.Actual performance and results may differ materially from that projected or suggested herein due to certain risks and uncertainties including, without limitation, the outcome of the Company’s payment, timing and ultimate collectability of accounts receivable for Gamma Knife procedures from different payor groups such as Medicare and private payors; competition; technological obsolescence; government regulation and malpractice liability.Additional information concerning certain risks and uncertainties that could cause actual results to differ materially from that projected or suggested are included in Item 1A, Risk Factors, and may also be identified from time to time in the Company filings with the Securities and Exchange Commission (the “SEC”) and the Company’s public announcements, copies of which are available from the SEC or from the Company upon request. General USN, was organized in July 1993 to own and operate stereotactic radiosurgery centers, utilizing the Gamma Knife technology.USN currently owns and operates two Gamma Knife centers, one on the premises of Research Medical Center (“RMC”) in Kansas City, Missouri, and one on the premises of New York University Medical Center (“NYU”) in New York, New York.In January 2009, the Company opened a new center, the Southern California Regional Gamma Knife Center, at the San Antonio Community Hospital (“SACH”) in Upland, California. Management continues to explore opportunities to organize and participate in additional Gamma Knife centers.USN's business strategy is to provide cost-effective approaches that allow hospitals, physicians, and patients access to Gamma Knife treatment capability, a high capital cost item.USN provides the Gamma Knife to medical facilities on a "cost per treatment" basis.The Company’s business model is to own, or hold an interest in, the Gamma Knife units, and charge the medical facility, where the unit is housed and maintained, based on utilization. 3 Table of Contents USN's principal target market is medical centers in major health care catchment areas that have physicians experienced with and dedicated to the use of the Gamma Knife.As it has with its RMC, NYU and SACH Gamma Knife centers, if circumstances support the opening additional centers, USN would seek cooperative ventures with these facilities,. USN believes that, as of December 31, 2009, there were approximately 131 Gamma Knife treatment centers in the U.S. Through September 9, 1999, USN was a wholly owned subsidiary of GHS, Inc (“GHS”).Effective onSeptember 17, 1999, GHS distributed its shares of USN to the stockholders of GHS. Gamma Knife Technology The Leksell Gamma Knife is a unique stereotactic radiosurgical device used to treat brain tumors and other malformations of the brain without invasive surgery.The Gamma Knife delivers a single, high dose of ionizing radiation emanating from 201 cobalt-60 sources positioned about a hemispherical, precision machined cavity.The lesion is first targeted with precision accuracy using advanced imaging and three dimensional treatment planning techniques such as CT Scans, MR Scans, conventional X-rays, or angiography.Each individual beam is focused on a common target producing an intense concentration of radiation at the target site, destroying the lesion while spreading the entry radiation dose uniformly and harmlessly over the patient's skull .The mechanical precision at the target site is +/- 0.1mm (1/10 of 1 millimeter).Because of the steep fall-off in the radiation intensity surrounding the target, the lesion can be destroyed, while sparing the surrounding tissue. The procedure, performed in a single treatment, sharply reduces hospital stay times and eliminates post-surgical bleeding and infection.When compared with conventional neurosurgery, Gamma Knife treatment is less expensive.However, not all patients are candidates for radiosurgery since the decision to use the Gamma Knife depends on the type, size, and location of the lesion. Kansas City and New York Centers In July 1993, USN purchased its first Leksell Gamma Knife from Elekta Instruments, Inc. (Elekta), for the purpose of installing it at RMC in Kansas City, Missouri.USN paid approximately $3,000,000 for the Gamma Knife through a capital lease financing. USN opened its first Gamma Knife Center on the premises of RMC in September 1994.RMC is part of Hospital Corporation of America (HCA).USN formed a cooperative venture with RMC in September, 1993.Per an agreement with RMC, GHS sold 500,000 shares of its common stock for $500,000 to RMC to secure additional working capital in order to enable USN to construct a Gamma Knife facility.USN installed the Gamma Knife in the facility, where it is being utilized by neurosurgeons credentialed by RMC.The Company’s arrangement with RMC was modified and extended in 2004 when USN upgraded the Gamma Knife at that facility.USN is reimbursed for use of the Gamma Knife by RMC based on a percentage of the fees collected by RMC for Gamma Knife procedures. USN is responsible for the maintenance and insurance for the Gamma Knife equipment at the RMC facility.Pursuant to a ground lease agreement, RMC leased to USN the land on which to build the Gamma Knife facility.USN’s facility agreements with RMC expire in 2015 and there are no renewal options.Costs associated with closing and restoring the RMC facility to its original condition are the responsibility of USN.For the year ended December 31, 2009, 2008 and 2007, USN derived revenues from the RMC center of approximately $790,000, $720,000 and $603,000, respectively, as a result of 60, 64 and 44 procedures performed, respectively, during such periods. 4 Table of Contents USN opened its second treatment center in July 1997 on the campus of NYU in New York, New York.Construction of the Gamma Knife suite was completed in July 1997.The Gamma Knife cost and the cost of the facility improvements totaled approximately $4,700,000. The Company installed a new Leksell Gamma Knife, the PERFEXION model, at the NYU Medical Center in March 2009 in replacement of the older Gamma Knife equipment.The net cost to the Company of the new machine was $3,200,000 after a credit for the trade-in of the older machine.The purchase price was financed through a capital lease with Elekta Capital.The Company incurred construction costs of $115,000 in connection with the installation of the equipment and the upgrades to the facility.The Company expects to pay $137,000 in additional construction costs which will be capitalized into the lease.In connection with this upgrade, the Company modified its arrangement with NYU to extend the term for 12 years from March 2009.The Company is responsible under the lease agreement with Elekta Capital for 81 months of lease payments which began in July 2009 of approximately $61,000 per month. The Company has a marketing representative to help introduce the technology to neurosurgeons in the New York tri-state region.Pursuant to USN’s facility agreement with NYU, USN is responsible for the maintenance and insurance for the Gamma Knife equipment at the NYU facility and is reimbursed for use of the Gamma Knife based on a fee per procedure performed with the equipment.Costs associated with closing and restoring the NYU facility to its original condition are the responsibility of USN.NYU provides the medical and technical staff to operate the facility.NYU pays USN a scheduled fee based on the number of patient procedures performed.For the years ended December 31, 2009, 2008 and 2007, USN derived revenues from the NYU center of approximately $1,464,000, $1,031,000 and $1,031,000, respectively, as a result of 171, 163 and 164 procedures performed, respectively, during such periods. The Southern California Regional Gamma Knife Center During 2007, the Company managed the formation of the Southern California Regional Gamma Knife center at San Antonio Community Hospital in Upland, California.The Company participates in the ownership and operation of the center through its wholly-owned subsidiary, USN Corona, Inc. (“USNC”).Corona Gamma Knife, LLC (“CGK”) is party to a 14-year agreement with SACH covering the renovation of the space in the hospital and the installation and operation of the Leksell Perfexion Gamma Knife.CGK leased the Gamma Knife from Neuropartners LLC, which purchased the Gamma Knife equipment.USNC is a 27% owner of CGK and a 20% owner of Neuropartners LLC.In addition, USNC is entitled to fees for management services relating to the facility. 5 Table of Contents Construction of the SACH Gamma Knife center was completed in December 2008 and the first patient was treated in January of 2009.Operations are continuing as planned and at a level sufficient to make the necessary financing payments, meet other obligations and support the growth of the center.The project has been funded principally by outside investors.While USN has led the effort in organizing the business and overseeing the development and operation of the SACH center, its investment to date in the SACH center has been minimal. Future Gamma Knife Centers USN is currently exploring other opportunities for Gamma Knife centers and centers that provide related healthcare services located near hospitals throughout the U.S.Discussions regarding such centers is preliminary and there can be no assurance that any such discussions will result in the opening of new centers. Employees U.S. Neurosurgical, Inc. has four full-time employees and relies on consultants for certain services as required from time to time.Of its full-time employees, three are engaged in sales, marketing and administration, and one is aphysicist. Item 1A. Risk Factors. Regulatory Environment The levels of revenues and profitability of companies involved in the health services industry, such as USN, may be affected by the continuing efforts of governmental and third party payors to contain or reduce the costs of health care through various means.Although the Company does not believe that its business activitieswill be materially affected by changes in the regulatory environment, it is uncertain what legislative proposals will be adopted or what actions federal, state or private payors for healthcare goods and services may take in response to any healthcare reform proposals or legislation.The Company cannot predict the effects healthcare reform may have on its business, and no assurance can be given that any such reforms will not have a material effect on USN. In addition, the provision of medical services in the United States is dependent on the availability of reimbursement to consumers from third party payors, such as government and private insurance companies.Although patients are ultimately responsible for services rendered, the Company expects that the majority ofits revenues will be derived from reimbursements by third party payors.Medicare has authorized reimbursement for Gamma Knife treatment.Over the last several years, such third party payors are increasingly challenging the cost effectiveness of medical products and services and taking other cost-containment measures.Therefore, although treatment costs using the Gamma Knife compare favorably to traditional invasive brain surgery, it is unclear how this trend among third party payors and future regulatory reforms affecting governmental reimbursement will affect procedures in the higher end of the cost scale. 6 Table of Contents In the future, the Company may establish additional Gamma Knife centers.Completion of future centers would require approvals and arrangements with hospitals, health care organizations, or other third parties, including certain regulatory authorities.The Food and Drug Administration has issued the requisite pre-market approval for the Gamma Knife utilized by USN.In addition, many states require hospitals to obtain a Certificate of Need (“CON”) before they can acquire a significant piece of medical equipment.Should the Company enter into future ventures such "need" will be demonstrable, but it can have no assurance that CONs will be granted.In addition, the Nuclear Regulatory Commission (the “NRC”) must issue a permit to USN to permit loading the cobalt at each Gamma Knife site.While the Company believes that it can obtain a NRC permit for each Gamma Knife machine, there is no assurance that it will. Liability Insurance Although USN does not directly provide medical services, it has obtained professional medical liability insurance, and has general liability insurance as well. USN’s professional medical liability and general liability policies have limits of $3 million each.The Company believes that its insurance is adequate for providing treatment facilities and non-medical services, although there can be no assurance that the coverage limits of such insurance will be adequate or that coverage will not be reduced or become unavailable in the future. Competition The health care industry, in general, is highly competitive and the Company expects to have substantial competition from other independent organizations, as well as from hospitals in establishing future Gamma Knife centers.There are other companies that provide the Gamma Knife on a "cost per treatment basis".In the past two years a new technology called CyberKnife has also entered into the noninvasive market.In addition, larger hospitals may be expected to install Gamma Knife or competingtechnologies as part of their regular inpatient services.Virtually all of these competitors have greater financial and other resources than the Company.Principal competitive factors include quality and timeliness of test results, ability to develop and maintain relationships with referring physicians, facility location, convenience of scheduling and availability of patient appointment times.The Company believes that cost containment measures will encourage hospitals to seek companies that are providing the technology, instead of incurring the capital cost of establishing their own Gamma Knife centers. Gamma Knife Supply and Servicing To date, USN has purchased all of its Gamma Knife equipment from Elekta Instruments, Inc., a subsidiary of AB Elekta of Stockholm, Sweden.In 1993, USN entered into purchase agreements with Elekta for the purchase of the Gamma Knives at its RMC and NYU centers.During 2004, the Company entered into an agreement to upgrade to a new Gamma Knife at RMC and, in March 2009, the company installed a new PERFEXION model, at the NYU Medical Center in replacement of the older Gamma Knife equipment.Elekta is responsible for the installation and testing of the equipment and the training of the hospital staff in the operation of the equipment.USN arranges for maintenance services for its Gamma Knives through Elekta.Any interruption in the supply of equipment or services from Elekta would adversely affect USN's ability to maintain its Gamma Knife treatment centers. 7 Table of Contents Gamma Knife Financing The Gamma Knife is an expensive piece of equipment, presently costing from $3.0 to $4.2 million, depending on features.Therefore, the Company's development of new Gamma Knife centers is dependent on its ability to secure favorable financing.In addition, after a number of years of use, the radioactive cobalt contained in the Gamma Knife requires replacement.This is also an expensive process.For example, the cobalt for the previous Gamma Knife in the NYU facility was reloaded in August 2003 and the costs were approximately $800,000. New Technology/Possible Obsolescence Gamma Knife technology may be subject to technological change.Consequently, the Company will have to rely on the Gamma Knife's manufacturer, Elekta, to introduce improvements or upgrades in order to keep pace with technological change.Any such improvements or upgrades which the Company may be required to introduce will require additional financing.In addition, newly developed techniques and devices for performing brain surgery may render the Gamma Knife less competitive or obsolete. Dependence on Hospital, Healthcare Organizations and Others USN business model is to reach an arrangement with a hospital or other medical centers for the installation and operation of a Gamma Knife facility and then to purchase the Gamma Knife equipment and construct and operate the facility.Before entering into such an agreement, USN must make an assessment of the economic feasibility of operating the Gamma Knife at that location.The Company retains no control or influence over the medical staff or decisions regarding the treatment of patients.In that regard, USN’s economic success is highly dependent on its initial determinations of the viability of the Gamma Knife’s location.Should the medical center or the physicians at that medical center ultimately use the Gamma Knife facility for significantly fewer patients than initially projected, the Company could be required to operate the Gamma Knife Center at a loss for an extended period of time. Operating Losses. We have experienced significant operating losses in recent periods and may incur losses in the future.We reported a net loss of $335,000 for the year ended December 31, 2007, but did return to breakeven for the year ended 2008 and reported a modest profit in 2009.Uncertainties in our business, particularly the prospects for the Kansas City center, make it difficult to plan for profitable growth. Availability of Working Capital. To date, we have earned sufficient income from operations to fund periodic operating losses and support efforts to pursue new Gamma Knife centers.If the Company experiences operating losses in the future, we will be required to seek additional capital to support continued operations and the development of new centers, but we cannot assure you, however, that we will be able to raise such additional capital as and when required. 8 Table of Contents Item 2. Properties. The Company's base facility, from which it conducts substantially all of its administrative operations, is located in Rockville, Maryland and occupies approximately 1,300 square feet. The rent is approximately $40,000 per year. USN occupies approximately 1,600 square feet in its RMC facility.This facility is located on the campus of RMC in Kansas City, Missouri.USN also occupies about 2,000 square feet at the NYU Medical Center in New York, New York.Pursuant to the facility agreements with RMC and NYU, USN is not required to pay separate rent for the premises occupied by its Gamma Knife centers.Rent is deducted up front in the fee paid to USN for the use of the Gamma Knife. USN’s agreements with RMC expire in September 2015 and there are no renewal options.USN’s agreement with NYU was extended in 2008 and now expires in 2021. Item 3. Legal Proceedings. During 2007, USN instituted a lawsuit against Midwest Division – RMC LLC, in the Circuit Court of Jackson County, Missouri seeking damages against the defendant as successor to USN’s agreement with RMC relating to the Kansas City Gamma Knife center.This lawsuit arose out of USN’s agreement with RMC, executed in December 1993.In the course of an audit, USN discovered that the defendant had failed to make proper payments to USN under that agreement.USN sought to recover amounts representing such underpayments. On July 3, 2008, following the trial at the Circuit Court, the jury found in favor of USN and assessed damages at approximately $1.9 million.On appeal, that judgment was affirmed in part and reversed in part, leading to a yet undetermined amount owing to the Company, which will be substantially less than the $1.9 million lower court verdict.Further appellate relief may be sought, and it is not possible at this time to quantify the amount that the Company will receive in the end. Patients continue to receive treatment at the Kansas City center, but payments for those treatments are being calculated by RMC according to the method that USN has contested, and which is the subject of the lawsuit.Management believes that the only issue is the extent to which USN will benefit through this lawsuit with respect to prior periods. Although patients continue to be treated in Kansas City, it is not clear how the presence, or the ultimate outcome, of the lawsuit will impact the Company’s working relationship with RMC.RMC is a unit of HCA, Inc., a very large health services organization which has substantially greater resources than are available to USN.Nevertheless, USN has made a substantial investment in Kansas City to build its business and provide quality healthcare to patients in the Kansas City community in reliance on the RMC’s performance under their agreement, and thus USN intends to pursue its rights aggressively in an effort to protect that business. 9 Table of Contents Item 4. Submission of Matters to a Vote of Security Holders. None 10 Table of Contents PART II Item 5. Market For Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities. The Company's Common Stock is traded on the OTC Bulletin Board.The following table displays the range of high and low bid quotations as reported by NASDAQ System for the period from January 1, 2008 through December 31, 2009. Period High Bid Low Bid January 1 – March 31, 2008 April 1 -June 30, 2008 July 1 – September 30, 2008 October 1 – December 31, 2008 January 1 – March 31, 2009 April 1 -June 30, 2009 July 1 – September 30, 2009 October 1 – December 31, 2009 The quotations reflect inter-dealer prices, without retail mark-up, mark-down or commissions and may not necessarily represent actual transactions. As of February 26, 2010, there were approximately 400 holders of record of the Company's Common Stock. To date the Company declared no dividends on its Common Stock and does not anticipate declaring dividends in the foreseeable future. During the fourth quarter of 2009, the Company did not purchase any of its own equity securities. 11 Table of Contents Item 6. Selected Financial Data. Set forth below is the selected financial data pertaining to the financial condition and operations of the Company for the years ended December 31, 2005 through 2009.The latest financial statements of the Company are included in Item 13 in Part IV of this report. The information set forth in this table and the discussion below should be read in conjunction with such financial statements and the notes thereto. Year Ended December 31, (in thousands, except per share amounts) Revenue $ Expenses: Patient expense General and administrative Interest expense Cumulative effect of accounting method change (net of applicable income tax of $56,000) Net Income (loss) 72 4 ) ) ) Basic and diluted Income (loss) per common share: $ $ $ ) $ ) $ ) December 31, Balance Sheet Data: Cash and cash equivalents $ Total assets Long-term obligations Stockholders equity Item 7. Management's Discussion and Analysis of Financial Condition and Results of Operation. Results of operations 2009 Compared to 2008 Patient revenue increased 29% to $2,261,000 in 2009 as compared to $1,751,000 in 2008.This increase in patient revenue was largely due to increased volume at the New York center following the reopening of the center with the new PERFEXION Gamma Knife.This newer technology allowed for an increase in the number of procedures performed at the Company’s New York center during the second half of 2009 as compared to the same period a year ago.Revenue was also higher due to the higher reimbursement per procedure negotiated in connection with the extension of the contract with NYU. 12 Table of Contents Patient expenses increased 34%% to $901,000 in 2009 from $671,000 in 2008.Patient expenses do not vary materially with the number of procedures performed, but are tied to depreciation, maintenance and other fixed expenses.The increase experienced in 2009 over 2008 was due largely to increased depreciation costs following the installation of the new equipment at the New York center.Selling, general and administrative expense (“SG&A”) decreased 4% to $918,000 in 2009 from $961,000 in the previous year.This decrease in SG&A resulted principally from lower payroll costs, as well as continued steps taken by the Company to streamline overall administrative costs.Interest expense increased 198%% to $375,000 in 2009 from $126,000 in 2008.This increase was due to the significant increase in capital lease obligations resulting from the financing of the new Gamma Knife at the Company’s New York center.(The Company had no lease expense for most of 2008.)These expenses are expected to remain at this higher level, at least until the termination of the lease arrangement at the Kansas City center.The Company reported a net profit of $72,000 in 2009, which compares to a profit of $4,000 in the prior year.This improvement was due primarily to the increase in patient revenue at the New York center, which was only partially offset by the new capital lease obligations at that location. 2008 Compared to 2007 Patient revenue increased 7% to $1,751,000 in 2008 as compared to $1,638,000 in 2007.The increase in revenue is primarily due to an increase in patient volume at both the NYU and RMC centers. Patient expenses declined 12% to $671,000 in 2008 from $766,000 in 2007.The decrease was primarily due tolower maintenance costs for the equipment.Selling, general and administrative expense (“SG&A”) decreased 9% to $961,000 in 2008 from $1,052,000 in the previous year.This decrease in SG&A resulted principally from lower payroll costs, as well as continued steps taken by the Company to streamline overall administrative costs.Interest expense decreased 25% to $126,000 in 2008 from $168,000 in 2007.This decrease was due to repayment of the NYU loan.The Company reported a net profit of $4,000 in 2008, which compares to the net loss of $335,000 in the prior year.This improvement was due to the increase in patient revenue and decrease in patient expense and interest expense in 2009. Liquidity and capital resources At December 31, 2009 the Company had working capital of $49,000 as compared to $164,000 at December 31, 2008.Cash and cash equivalents at December 31, 2009 were $673,000 as compared to $605,000 at December 31, 2008. Net cash provided by operating activities was $715,000 in 2009 as compared with $668,000 for 2008.Depreciation and amortization was $780,000 in 2009 as compared to $574,000 in 2008.This significant increase in depreciation and amortization was the result of the capital lease obligations relating to the new Gamma Knife installation at the New York center. There was no net cash provided by investing activities for the year ended 2009 or 2008. 13 Table of Contents For the year ended December 31, 2009, net cash used in financing activities was $647,000 as compared to $435,000 in 2008. Off-balance sheet arrangements None Tabular disclosure of contractual obligations The following is a summary of the Company’s contractual obligations at December 31, 2009: Payments due by period Contractual Obligations Total Less than 1 year 1-3 years 3-5 years More than 5 years Capital (finance) lease obligations $ 0 Asset retirement obligation $ $ Total $ Critical accounting policies Estimates and assumptions The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period.Actual results could differ from those estimates. Asset retirement obligations In June 2001, the Financial Accounting Standards Board ("FASB"), issued Statement No. 143, "Accounting for Asset Retirement Obligations," ("FAS 143"), now ASC 410-20, effective for the fiscal years beginning after June15, 2002.Accordingly, the Company recorded liabilities for legal obligations associated with the retirement of tangible long-lived assets based the estimated fair value of such liabilities.The estimated costs of these obligations is capitalized as costs of the assets subject to the retirement obligations and amortized over the lives of the assets. 14 Table of Contents Item 8. Financial Statements and Supplementary Data. The financial statements and supplementary data required by this item are set forth in this Annual Report on Form 10-K beginning at page F-1. Item 9. Changes in and Disagreements With Accountants on Accounting and Financial Disclosure. None. Item 9A(T). Controls and Procedures. Disclosure Controls and Procedures We maintain disclosure controls and procedures that are designed to ensure that information required to be disclosed in the Company's reports under the Securities Exchange Act of 1934 is recorded, processed, summarized and reported within the time periods specified in the SEC's rules and forms, and that such information is accumulated and communicated to our management, as appropriate, to allow timely decisions regarding required disclosure.Management recognizes that any controls and procedures, no matter how well designed and operated, can provide only reasonable assurance of achieving the desired control objectives, and management necessarily was required to apply its judgment in evaluating the cost-benefit relationship of possible controls and procedures.We do realize that we are a very small company and as a small company with only the officers and directors participating in the day to day management, with the ability to override controls, each officer and director has multiple positions and responsibilities that would normally be distributed among several employees in larger organizations with adequate segregation of duties to ensure the appropriate checks and balances.Because the Company does not currently have a separate chief financial officer, the Chief Executive Officer performs these functions with the support of one of the Company’s outside directors who assists in the reporting and disclosure process (the “Lead Director”). Our management evaluated the effectiveness of the design and operation of the Company’s disclosure controls and procedures (as such term is defined in Rules 13a-15(e) and 15d-15(e) under the Securities Exchange Act of 1934) as of the end of the period covered by this report.Based upon that evaluation (including an evaluation of the updated procedures described above) the Company’s Chief Executive Officer concluded that the Company’s disclosure controls and procedures were effective as of the end of the period covered by this report for the information required to be disclosed by the Company in the reports it files or submits under the Securities Exchange Act of 1934, as amended, to be recorded, processed, summarized and reported within the time periods specified in the Securities and Exchange Commission’s rules and forms. Management’s Annual Report on Internal Control over Financial Reporting Our management is responsible for establishing and maintaining adequate internal control over financial reporting (as such term is defined in Rules 13a-15(f) and 15d-15(f) under the Securities Exchange Act of 1934).Internal control over financial reporting is a process designed to provide reasonable assurance regarding the reliability of financial reporting and the preparation of financial statements for external purposes in accordance with generally accepted accounting principles.The Company’s internal control over financial reporting includes those policies and procedures that: 15 Table of Contents (i) pertain to the maintenance of records that, in reasonable detail, accurately and fairly reflect the transactions and dispositions of the assets of the Company; (ii) provide reasonable assurance that transactions are recorded as necessary to permit preparation of financial statements in accordance with U.S. generally accepted accounting principles, and that receipts and expenditures of the Company are being made only in accordance with authorizations of management and directors of the Company; and (iii) provide reasonable assurance regarding prevention or timely detection of unauthorized acquisition, use or disposition of the Company’s assets that could have a material effect on the financial statements. Because of inherent limitations, internal control over financial reporting may not prevent or detect misstatements.Therefore, even those systems determined to be effective can provide only reasonable assurance of achieving their control objectives. Our management, including our Chief Executive Officer, and assisted by our Lead Director, assessed the effectiveness of the Company’s internal control over financial reporting as of December 31, 2009.In making this assessment, management used the criteria set forth by the Committee of Sponsoring Organizations of the Treadway Commission (COSO) in Internal Control-Integrated Framework.Based on our assessment, management concluded that, as of December 31, 2009, our internal control over financial reporting is effective based on these criteria. This annual report does not include an attestation report of the Company’s registered public accounting firm regarding internal control over financial reporting.Management’s report was not subject to attestation requirements by the Company’s registered public accounting firm pursuant to temporary rules of the Securities and Exchange Commission that permit the Company to provide only management’s report in this annual report. Changes in Internal Control over Financial Reporting There have not been any changes in the Company’s internal control over financial reporting (as such term is defined in Rules 13a-15(f) and 15d-15(f) under the Exchange Act) during the fiscal quarter ended December 31, 2009 that have materially affected, or are reasonably likely to materially affect, the Company’s internal control over financial reporting. Item 9B. Other Information. Not applicable. 16 Table of Contents PART III Item 10. Directors, Executive Officers, Promoters, Control Persons and Corporate Governance; Compliance With Section 16(a) of the Exchange Act. The directors and executive officers of the Company are as follows: Name Age Position Alan Gold 65 President & Chairman William F. Leimkuhler 58 Director Charles H. Merriman, III 75 Director Susan Greenwald 64 Vice President and Secretary Alan Gold has served as President and Chairman of USN since 1996. Mr. Gold has also been a director of USN since its formation in 1993. Mr. Gold served as President of GHS from 1983 through May 1999 and director of GHS since its formation through November 1999. Mr. Gold was one of the founders of Global Health Systems, the predecessor of GHS, serving as its President since its formation in July 1983.From 1981 to 1983 he served as Executive Vice-President of Libra Group, a company located in Rockville, Maryland, engaged in health care automation, where he was President of Global Health Foundation and Libra Research and Executive Vice President of Libra Technology. From July 1997 through March 1998 Mr. Gold was also an employee of Health Management Systems. William F. Leimkuhler has served as director of USN since May 1999.He currently serves as Lead Director of USN’s Board of Directors.He also served as a director of GHS since its inception in 1984 through November 1999.Mr. Leimkuhler is currently General Counsel & Director of Business Development for Paice Corporation, the developer of an advanced hybrid electric powertrain for passenger vehicles, a position he has held since October 1999.He also acts as a consultant on corporate and business development matters to several emerging growth companies.From January 1994 until October 1999,he served as Vice President and General Counsel of Allen & Company Incorporated, an investment banking firm.Mr. Leimkuhler also serves as a director of Speedus Corp., Integral Systems, Inc and Argan, Inc. Charles H. Merriman, III has served as a director of USN since May 1999. He also served as a director ofGHS from October 1997to November 1999. Mr. Merriman retired at the close of the year 2001 from service as Senior Vice President and Managing Director of BB&T Capital Markets ("BB&T"), an investment banking enterprise, where he was employed in various capacities since 1972 by BB&Tand its predecessor. Mr. Merriman has extensive knowledge of USN’s primary focus on healthcare and technology. 17 Table of Contents Susan Greenwald has served as Vice President of Marketing Communications and as Secretary of USN since May 1999. She performed services for GHS in the same capacity from its inception in 1983 through May 1999. Ms. Greenwald was one of the founders of Global Health Systems, the predecessor of GHS, and served as its Vice President of Marketing Communications since 1983. From 1981 through 1983 she was the Proposal Manager for Libra Technology and Global Health Foundation, sister companies engaged in Federal contracting and private enterprise, respectively, in the healthcare information technology business. From July 1997 through February 1998, Ms. Greenwald was an employee of Health Management Systems. Pursuant to the Company’s bylaws, the Company’s Board of Directors is elected by the stockholders at each annual meeting to serve until the next annual meeting or untiltheir successors are elected and qualified.In the case of a vacancy, a director will be appointed by a majority of the remaining directors then in office to serve the remainder of the term left vacant.Directors do not receive any fees for attending board meetings.Directors are entitled to receive reimbursement for traveling costs and other out-of-pocketexpenses incurred in attending board meetings.During the year ended December 31, 2008, the Board of Directors held one meeting, which was attended by all incumbent directors.In view of the small size of the Company’s Board, it does not operate through committees.Instead, the full Board of Directors performs the functions typically performed by the audit, compensation and nominating committees. Pursuant to the Company’s bylaws, officers of the Company hold office until the first meeting of directors following the next annual meeting of stockholders and until their successors are chosen and qualified. Section 16 (a) Beneficial Ownership Reporting Compliance Based solely upon a review of the copies of the forms furnished to the Company, or written representations from certain reporting persons, the Company believes that during the years ended December 31, 2008, all filing requirements applicable to its officers and directors were complied with by such individuals. Item 11. Executive Compensation. The information below sets forth the compensation for the year ended December 31, 2008, 2007, and 2006, for the Chief Executive Officer of the Company. Summary Compensation Table Name and Annual Compensation Principal Position Year Salary ($) Alan Gold $ President & Director $ $ 18 Table of Contents Director Compensation During 2009, our Directors who are not officers or employees (“Non-Employee Directors”) were entitled to an annual retainer of $3,000.The Lead Director, received a retainer of $3,000 per month in view of the higher level of activity required of him.Our Directors of the Company who are officers or employees do not receive any additional compensation for serving on the Board or on any Board committee. Employment Agreements The Company and Mr. Gold are parties to an employment agreement giving either the Company or Mr. Gold the option to terminate the agreement by giving the other party 6 months written notice. Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters. The following table sets forth, as of March 14, 2008, certain information with respect to each beneficial owner of more than 5% of the Company's Common Stock and each director and executive officer of the Company: Name and Address of Beneficial Owner Number of Shares Beneficially Owned (1) Percent of Class Alan Gold (2) % 2400 Research Blvd. Rockville, MD20850 William F. Leimkuhler % 43 Salem Straits Road Darien, CT 06820 Charles H. Merriman III % 5507 Cary St. Road Richmond, VA 23226 Stanley S. Shuman (3) % 711 Fifth Avenue New York, NY10022 Allen & Company Incorporated % 711 Fifth Avenue New York, NY10022 All Directors and Officers of USN % as a group (2) (three persons) Unless otherwise indicated, all shares are beneficially owned and sole voting and investment power is held by the person named above. Includes 1,140,246 shares held jointly by Mr. Gold and his wife, Susan Greenwald, as joint tenants with right of survivorship. Includes 1,682,000 shares owned by Allen & Company Incorporated, Mr. Shuman disclaims beneficial ownership in such shares, except to the extent of his pecuniary interest therein. 19 Table of Contents Item 13. Certain Relationships and Related Transactions, and Director Independence. None Item 14. Principal Accounting Fees and Services. Audit Fees.Audit Fees represent fees for services rendered in connection with the annual audit and quarterly reviews of the Company’s financial statements.For the years ended December 31, 2009, 2008 and 2007, the Company paid or accrued $60,000, $70,000 and $56,052, respectively, for Audit Fees to Goodman and Company, LLP. Audit-Related Fees.Audit-Related Fees represent fees for services rendered in connection with assurance and related services that are reasonably related to the performance of the audit or review of the financial statements and are not reported as Audit Fees.For the years ended December 31, 2009, 2008 and 2007, the Company did not pay or accrue any amounts for Audit Related Fees. Tax Fees.Tax Fees represent fees for services rendered in connection with tax compliance, tax advice and tax planning.For the years ended December 31, 2009, 2008 and 2007, the Company paid $11,000, $9,700 and $9,500 for Tax Fees to Goodman and Company, LLP. All Other Fees.All Other Fees represent fees for services rendered by the Company’s principal accountants other than those described above.For the years ended December 31, 2009, 2008 and 2007, the Company did not pay or accrue any amounts for these services. 20 Table of Contents The Board of Directors has established a policy requiring pre-approval by the Board of Directors of all audit and non-audit services provided by its registered independent public accounting firm.The policy requires the general pre-approval of annual audit services and all other permitted services.All of the audit and non-audit services described above were approved by the Board. 21 Table of Contents PART IV Item 15. Exhibits, Financial Statement Schedules. (a)Financial Statements and Financial Statement Schedules.The following are filed as part of this report: Page No. Consolidated Financial Statements of the Company F-1 Report of Independent Registered Public Accounting Firm F-2 Consolidated Balance Sheets as of December 31, 2009 and 2008 F-3 Consolidated Statements of Operations for the years ended December 31, 2009, 2008, and 2007. F-4 Consolidated Statements of Changes in Stockholders' Equity for the period January 1, 2007 through December 31, 2009 F-5 Consolidated Statements of Cash Flows for the year ended December 31, 2009, 2008, and 2007 F-6 Notes to Consolidated Financial Statements F-7 All schedules have been omitted as the conditions requiring their filing are not present or the information required therein has been included in the notes to the financial statements. (b) Exhibits: Form of Amended and Restated Certificate of Incorporation of U.S. Neurosurgical, Inc. (“USN”) (incorporated herein by reference to Exhibit 3.1 to our Form 10 Registration Statement as filed July 1, 1999) Form of Amended and Restated Bylaws of USN (incorporated herein by reference to Exhibit 3.2 to our Form 10 Registration Statement as filed July 1, 1999) Form of Stock Certificate of Common Stock (incorporated herein by reference to Exhibit 4.1 to our Form 10 Registration Statement as filed July 1, 1999) Distribution Agreement dated May 27, 1999 between GHS, Inc. (“GHS”) and USN (incorporated herein by reference to Exhibit 10.1 to our Form 10 Registration Statement as filed July 1, 1999) Tax Matters Agreement dated May 27, 1999 between GHS and USN (incorporated herein by reference to Exhibit 10.2 to our Form 10 Registration Statement as filed July 1, 1999) Assignment and Assumption Agreement dated May 27, 1999 between GHS and USN (incorporated herein by reference to Exhibit 10.3 to our Form 10 Registration Statement as filed July 1, 1999) Employment Agreement dated December 14, 1984 between USN and Alan Gold, as amended March 7, 1986 (incorporated by reference to Exhibit 10.3 of GHS’s Registration Statement No. 33-4532-W on form S-18) Gamma Knife Neuroradiosurgery Equipment Agreement dated August, 1993 between Research Medical Center and USN (incorporated by reference to Exhibit 10h to GHS’s Quarterly Report or Form 10-Q for the quarter ended September 30, 1993) 22 Table of Contents Ground Lease Agreement dated August, 1993 between Research Medical Center and USN (incorporated by reference to Exhibit 10j to GHS’s Quarterly Report on Form 10-Q for the quarter ended September 30, 1993) LGK Agreement dated July 12, 1993 between Elekta Instruments, Inc. and USN (incorporated by reference to Exhibit 10k to GHS’s Quarterly Report on Form 10-Q for the quarter ended September 30, 1993) Agreement dated December 29, 1993 between USN and Elekta Instruments, Inc. (incorporated by reference to 10o to GHS’s 1994 Annual Report on Form 10-K) Agreement dated August 1, 1996 between USN and DVI, Inc. (incorporated by reference 10j to GHS’s 1997 Annual Report on form 10-K) Gamma Knife Neuroradiosurgery Equipment dated as of November 26, 1996 between New York University on behalf of New York University Medical Center and USN (incorporated herein by reference to Exhibit 10.10 to our Form 10 Registration Statement as filed July 1, 1999) List of Subsidiaries (incorporated herein by reference to Exhibit 21.1 to our Form 10 Registration Statement as filed July 1, 1999) 31.1* Certifications of CEO and CFO pursuant to Section 302 of the Sarbanes-Oxley Act of 2002 32.1* Certifications of CEO and CFO pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 *Filed herewith (c) Financial Statement Schedules.None 23 Table of Contents SIGNATURES In accordance with Section 13 or 15(d) of the Securities Exchange Act of 1934, the registrant caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. U.S. Neurosurgical, Inc. (Registrant) By /s/ Alan Gold Alan Gold President and Chief Executive Officer and Principal Financial Officer Dated:March 30, 2010 In accordance with the Securities Exchange Act of 1934, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. March 30, 2010 /s/ Alan Gold Alan Gold President and Director (Chief Executive Officer) March 30, 2010 /s/ William F. Leimkuhler William F. Leimkuhler Director March 30, 2010 /s/ Charles H. Merriman III Charles H. Merriman III Director Table of Contents U.S. NEUROSURGICAL, INC. AND SUBSIDIARIES Contents Page Consolidated Financial Statements F-1 Report of independent registered public accounting firm F-2 Consolidated balance sheets as of December 31, 2009 and 2008 F-3 Consolidated statements of operations for the years ended December 31, 2009, 2008, and 2007 F-4 Consolidated statements of stockholders' equity for the years ended December 31, 2009, 2008, and 2007 F-5 Consolidated statements of cash flows for the years ended December 31, 2009, 2008, and 2007 F-6 Notes to consolidated financial statements F-7 Table of Contents U.S. NEUROSURGICAL, INC. AND SUBSIDIARIES REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Board of Directors and Stockholders U.S. NeuroSurgical, Inc. Rockville, Maryland We have audited the accompanying consolidated balance sheets of U.S. NeuroSurgical, Inc. and subsidiaries (Company) as of December31, 2009 and 2008, and the related consolidated statements of operations, stockholders' equity, and cash flows for each of the years in the three-year period ended December 31, 2009.U.S. NeuroSurgical, Inc. and subsidiaries’ management is responsible for these consolidated financial statements.Our responsibility is to express an opinion on these consolidated financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. The Company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audit included consideration of internal control over financial reporting as a basis of designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the consolidated financial statements referred to above present fairly, in all material respects, the consolidated financial position of U.S. NeuroSurgical, Inc. and subsidiaries as of December 31, 2009 and 2008,and the results of their operations and their cash flows for each of the years ended in the three-year period ended December 31, 2009, in conformity with accounting principles generally accepted in the United States of America. Goodman and Company, LLP March 30, 2010 Table of Contents U.S. NEUROSURGICAL, INC. AND SUBSIDIARIES Consolidated Balance Sheets December 31, ASSETS Current assets: Cash and cash equivalents $ $ Accounts receivable (net of allowance for doubtful accounts of $36,000 in 2009 and 2008) Accounts receivable - RMC Other current assets Total current assets Property and equipment: Gamma Knives (net of accumulated depreciation of $2,108,000 in 2009 and $5,780,000 in 2008) Leasehold improvements (net of accumulated amortization of $730,000in 2009 and $1,812,000 in 2008) Cash held in escrow $ $ LIABILITIES Current liabilities: Accounts payable and accrued expenses $ $ Obligations under capital leases and loans payable - current portion Total current liabilities Asset retirement obligations Obligations under capital leases and loans payable - net of current portion Total liabilities Commitments, litigation and other matters (Notes B[10], D, F, I and J) STOCKHOLDERS' EQUITY Common stock - par value $.01; 25,000,000 shares authorized; 7,747,185 and 7,697,185 shares issued at December 31, 2009 and 2008 Additional paid-in capital Accumulated deficit ) ) $ $ See notes to consolidated financial statements F-3 Table of Contents U.S. NEUROSURGICAL, INC. AND SUBSIDIARIES Consolidated Statements of Operations Year Ended December 31, Revenue (Notes C and D) $ $ $ Costs and expenses: Patient expenses Selling, general and administrative Income (loss) from operations ) Interest expense ) ) ) Interest income Other Income - - ) ) ) Income (loss) before income taxes ) Provision for income tax expense - - - Net income (loss) $ $ $ ) Basic and diluted net income (loss) per share $ $ $ ) Weighted average common shares outstanding See notes to consolidated financial statements F-4 Table of Contents U.S. NEUROSURGICAL, INC. AND SUBSIDIARIES Consolidated Statements of Stockholders' Equity Common Stock Number Additional of Paid-In Accumulated Shares Amount Capital Deficit Total Balance - January 1, 2007 $ $ $ ) $ Net loss for the year ended December 31, 2007 - - - ) ) Balance - December 31, 2007 ) Net income for the year ended December 31, 2008 - - - Balance - December 31, 2008 $ $ $ ) $ Issuance of common stock as compensation - - Net income for the year ended December 31, 2009 - - - Balance - December 31, 2009 $ $ $ ) $ See notes to consolidated financial statements F-5 Table of Contents U.S. NEUROSURGICAL, INC. AND SUBSIDIARIES Consolidated Statements of Cash Flows Year Ended December 31, Cash flows from operating activities: Net income (loss) $ $ $ ) Adjustments to reconcile to net cash provided by operating activities: Depreciation and amortization Stock based compensation expense Interest expense paid through a capital lease obligation - - Changes in: Accounts receivable ) Accounts receivable - stockholder ) - Other current assets ) Accounts payable and accrued expenses ) ) Net cash provided by operating activities Cash flows from investing activities: Investment in unconsolidated entities - - ) Decrease (increase) in cash held in escrow - - Net cash used in investing activities - - Cash flows from financing activities: Repayment of capital lease and loan obligations ) ) ) Net change in cash and cash equivalents Cash and cash equivalents - beginning of year Cash and cash equivalents - end of year $ $ $ Supplemental disclosures of cash flow information: Cash paid for: Interest $ $ $ Supplemental disclosures of noncash activities: Equipment and leasehold improvements acquired through a capital lease $ $
